                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
                 v.      )                    Crim. No. 13-10262-DPW
                         )
MICHAEL P. O’DONNELL,    )
           Defendant     )


                          GOVERNMENT’S OPPOSITION TO
                     DEFENDANT’S MOTION FOR RELEASE ON BOND

       The government opposes defendant Michael O’Donnell’s motion for release on bond for the

following reasons.

       O’Donnell claims as his primary ground for release on bond that he “has a scheduled release

date of April 23,” and that because of anticipated transportation issues, his release will be delayed

“for possibly a month beyond his scheduled release date.” In fact, O’Donnell is not scheduled to

be released from BOP custody until August 22, 2019, more than four months from now. Exhibit 1

(BOP website inmate page). On April 23, O’Donnell is scheduled to be transferred to a residential

reentry center, however he will remain in BOP custody until his sentence is complete on August 22.

Exhibit 2 (3/19/2019 email from BOP Deputy Regional Counsel). Thus, O’Donnell’s premise is

false, and his travel in connection with the upcoming evidentiary hearing will not cause him to

remain in custody past his release date. For that reason alone, his Motion should be denied.

       O’Donnell also asserts that he should be released because he has a reasonable likelihood of

success on his 2255 petition, is not a risk of flight, and does not pose a danger to the community.

The government disagrees that O’Donnell is likely to succeed on his petition, for all the reasons set

forth in its opposition. D. 186. In any event, a “reasonable likelihood of success” is not the

standard that applies to a request for bail pending resolution of a 2255 petition.
       While “there is abundant authority that federal district judges in habeas corpus and section

2255 proceedings have inherent power to admit applicants to bail pending the decision of their

cases,” that is “a power to be exercised very sparingly.”    Cherek v. United States, 767 F.2d 335,

337 (7th Cir. 1985) (Posner, J.) (collecting cases).   “The reasons for parsimonious exercise of the

power should be obvious.      A defendant whose conviction has been affirmed on appeal . . . is

unlikely to have been convicted unjustly; hence the case for bail pending resolution of his

postconviction proceeding is even weaker than the case for bail pending appeal.” Id.; see Glynn

v. Donnelly, 470 F.2d 95, 98 (1st Cir. 1972) (denying bail, and noting that after conviction and

appeal, the government’s “substantial interest in executing its judgment . . . dictates a formidable

barrier for those who seek interim release while they pursue their collateral remedies”).       The

Court of Appeals stated the standard as follows:

               Both in the district court, and on appeal, in the absence of
               exceptional circumstances – whatever that may include – the court
               will not grant bail prior to the ultimate final decision unless
               petitioner presents not merely a clear case on the law, . . . but a
               clear, and readily evident, case on the facts. Merely to find that
               there is a substantial question is far from enough.

Id.

       For all the above reasons, O’Donnell’s Motion should be denied.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

                                             By: /s/ Mark J. Balthazard
                                              MARK J. BALTHAZARD
                                              Assistant U.S. Attorney
                                              John Joseph Moakley United States Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              Mark.balthazard@usdoj.gov

                                                   2
                                              (617) 748-3208
Date: March 22, 2019




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF). There are no
non-registered participants.




                                              /s/ Mark J. Balthazard
                                              MARK J. BALTHAZARD
                                              Assistant U.S. Attorney
March 22, 2019




                                                 3
